Order entered July 18, 2022




                                       In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-22-00482-CR

                 KRISTIAN MICHAEL WRIGHT, Appellant

                                         V.

                         THE STATE OF TEXAS, Appellee

                       On Appeal from the 354th District Court
                                Hunt County, Texas
                          Trial Court Cause No. 33838CR

                                      ORDER

      We REINSTATE this appeal.

      We abated when court reporter Shannon Sudderth informed the Court she

was not working on the record because no payment arrangements have been made.

On July 14, 2022, the trial court held a hearing and determined that appellant is

indigent for purposes of the appeal. The reporter’s record from that hearing was

filed that same day.
      We ADOPT the trial court’s finding that appellant is indigent for purposes

of this appeal.

      We previously deferred ruling on Ms. Sudderth’s request for an extension of

time to work on the reporter’s record. We GRANT the request to the extent we

ORDER the reporter’s record filed by August 15, 2022.

      We DIRECT the Clerk to send copies of this order to the Honorable Keli

Aiken, Presiding Judge, 354th Judicial District Court; to court reporter Shannon

Sudderth; and to counsel for all parties.




                                            /s/   LANA MYERS
                                                  JUSTICE